Citation Nr: 0824737	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  98-00 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for coronary artery disease, status post myocardial 
infarction, from June 7, 1996 to June 2, 2003, and since 
November 7, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran retired from active duty service in August 1974 
after 20 years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for coronary artery disease status post myocardial 
infarction, and assigned a 30 percent rating effective from 
June 7, 1996.

The veteran appealed and in a May 1998 rating decision, the 
RO increased the rating to 60 percent effective from January 
12, 1998.  In addition entitlement to individual 
unemployability was granted.  Under Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999), when a veteran appeals the 
initial rating for a disability, VA must consider the 
propriety of a "staged" rating based on changes in the degree 
of severity of it since the effective date of service 
connection.  

Subsequently, by rating action in January 2008, the Appeals 
Management Center changed the effective date for the 60 
percent rating for coronary artery disease to June 7, 1996; 
assigned a 100 percent evaluation from June 3, 2003; and a 60 
percent rating from November 7, 2005. Notwithstanding this 
determination, the veteran seeks a further increase in the 
level of disability compensation provided. AB v. Brown, 6 
Vet. App. 35, 39 (1993).

The veteran failed to appear at a scheduled Board hearing in 
October 1998. He has not requested that the hearing be 
rescheduled. Therefore, his request for a Board hearing is 
considered withdrawn. 

The Board in August 1999, November 2003, and October 2006 
remanded this matter for further development.



FINDING OF FACT

From June 7, 1996 to June 2, 2003, and since November 7, 
2005, the veteran's coronary artery disease was not 
manifested by residual signs of congestive heart failure or 
angina on moderate exertion, he could perform a workload 
greater than 3 METs, the veteran has reported no episodes of 
chest pain, dyspnea, fatigue, angina, dizziness, or syncope.  
He had a left ventricular dysfunction with an ejection 
fraction of between 39 and 55 percent.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent 
from June 7, 1996 to June 2, 2003 and since November 7, 2005 
for coronary artery heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.104, Diagnostic Codes 7005, 7017 (1997 
& 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez- Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists. Hence, the 
case is ready for adjudication.  

Criteria

Since the appeal for a higher evaluation arises from the 
initial rating decision which established service connection 
for the disability and assigned the initial disability 
evaluation, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the veteran's 
complete medical history. Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991). The Board notes that, while the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure an accurate evaluation, the regulations 
do not give past medical reports precedence over the current 
medical findings. Where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

While this appeal was pending the applicable rating criteria 
for cardiovascular disorders were amended effective January 
12, 1998. The timing of this change requires the Board to 
first consider the claim under both the old and the new 
regulations.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997) a 60 
percent evaluation was warranted for arteriosclerotic heart 
disease following a typical history of acute coronary 
occlusion or thrombosis as above, or with history of 
substantiated repeated anginal attacks, with more than light 
manual labor not feasible. A 100 percent evaluation was 
warranted during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc. A 100 percent was also warranted after six 
months, with chronic residual findings of congestive heart 
failure or angina on moderate exertion, or where more than 
sedentary employment was precluded.

From January 12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 
7005, Arteriosclerotic heart disease (coronary artery 
disease) is rated based on ejection fraction, workload upon 
testing measured in metabolic equivalents (METs), and 
symptoms such as dyspnea, fatigue, angina, dizziness, and 
syncope.  In order for a 100 percent rating to be assigned, 
there must be evidence of chronic congestive heart failure; 
or, workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  A 60 percent rating is assigned when the evidence 
shows more than one episode of acute congestive heart failure 
in the past year, or; performance of a workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

The provisions of 38 C.F.R. § 4.104, Diagnostic Code 7017, 
provides that for three months following hospital admission 
for coronary artery bypass surgery a 100 percent rating is 
assigned.  Thereafter it is rated the same as 
arteriosclerotic heart disease:

Background 

Medical records from Larry E. Kibler, M.D., F.A.C.C., note a 
history of a myocardial infarction in July 1995 with no 
complications and a second myocardial infarction in January 
1996.  A July 1996 record notes coronary artery disease, 
status post anterior myocardial infarction.  Post infarction 
there was no definite residual ischemia by thallium stress 
testing.  Previous catherization demonstrated moderate left 
anterior descending coronary artery disease, which probably 
had progressed, and posterior descending branch stenosis. No 
angina or congestive heart failure was noted.

VA examination in April 1998 revealed an extensive history of 
coronary artery disease with two prior myocardial 
infarctions.  The veteran had not undergone bypass surgery or 
angioplasty, but there was no significant reversible ischemia 
post infarction.  He described New York Heart Association 
class I angina symptoms.  Examination revealed the veteran 
was alert, responsive, and in no distress. He was 
cardiovascularly normal.  S1 and S2 heart sounds were without 
murmur, rub, gallup, or carotid bruits.  Jugular venous 
pressure was normal and blood pressure was 135/88.  The 
diagnosis was extensive coronary artery disease.

In August 2000 a VA examiner noted that the veteran had 
coronary artery disease with two prior myocardial 
infarctions.  He later developed congestive heart failure. He 
had occasional chest pain associated with shortness of 
breath.  He could exercise at approximately 4 METs workload. 
He was currently on several medications daily.  He 
experienced dizziness, syncopes, and fatigue after his 
initial myocardial infarction and had difficulty walking.  He 
used a walker and a cane.  This eventually resolved.  He 
denied acute rheumatic heart disease or any heart surgeries.  
An electrocardiogram revealed normal sinus rhythm with old 
anterior myocardial infarction.  Blood pressure was 140/80 
with a regular rhythm and pulse of 80.  The diagnosis was 
coronary artery disease with history of myocardial 
infarction.

In August 2003 the veteran underwent a coronary artery bypass 
procedure at the Spartanburg Regional Medical Center.  The 
diagnosis was severe three-vessel coronary artery disease, 
angina pectoris, status post myocardial infarction, 
hypertension, hyperlipidemia, and diabetes mellitus.  

A January 2004 report from Dr. Kibler noted that a June 2003 
catherization demonstrated significant three-vessel coronary 
artery disease with an ejection factor of 15 percent.  The 
veteran underwent bypass surgery and had done quite well in 
the course of cardiac rehabilitation.  He remained stable 
from the standpoint of absence of angina and dyspnea.  
Records pertaining to the term between April 2004 and August 
2005 note the veteran's ejection factor remained low at 
approximately 20 percent.  Still, the appellant had done well 
with no essential clinical congestive heart failure, no 
symptoms of shortness of breath or orthopenea, arrhythmia, 
lightheadedness, or syncope.  In November 2005, Dr. Kibler 
noted that an electrocardiogram revealed essentially normal 
intracardiac dimensions.  The veteran's ejection factor was 
now in the 55 percent range and considered normal.  

In June 2006 the veteran's prior cardiovascular history was 
reviewed by Dr. Kibler.  He noted that as of November 2005, 
the appellant did not suffer from shortness of breath, 
orthopenea, nocturnal dyspnea, or chest pain.  His exercise 
tolerance seems good for day to day activities.  In June 
2007, Dr. Kibler found that the appellant's ejection fraction 
was 55 percent, and carotid ultrasound showed mild carotid 
disease.

At an April 2004 VA examination the veteran denied current 
cardiac complaints as well as palpitations, dizziness, 
syncopal spells, chest pains, shortness of breath, and weight 
loss.  He did report smoking a pack of cigarettes a day and 
drinking socially.  A May 2004 addendum to the examination 
notes that a stress test revealed an ejection fraction of 46 
percent. He had been undergoing cardiac rehabilitation and 
was asymptomatic at his last visit. It was noted that his 
continued smoking contributed to his disease.

An August 2007 VA echocardiogram revealed an estimated 
ejection fraction of 50 percent.  A stress test revealed a 
workload of 8.6 METS.

At an October 2007 VA examination the veteran reported that 
he was perfectly happy with his current status and had not 
requested a VA examination.  The examiner reviewed the claims 
file and medical records.  He found that the veteran was 
stable.  His left ventricular ejection fraction by nuclear 
gated imaging was 39 percent.  He had no symptoms of chest 
pains.  His shortness of breath was most likely due to his 
myocardial infarction in 1996.  The veteran was counseled to 
quit smoking but reportedly was not interested in doing so.

Analysis

The Board notes en passant that since June 7, 1996 the 
appellant has been in receipt of a total disability 
evaluation based on individual unemployability due to 
multiple service connected disorders. 

Further, as previously noted, the veteran has previously been 
assigned a 100 percent rating for the term from June 3, 2003 
to November 7, 2005.  Hence, since a 100 percent rating is 
the highest possible rating, the Board will only address the 
appellant's entitlement to that rating or the period between 
June 7, 1996 and June 3, 2003, and the period since November 
8, 2005.  

Under 38 C.F.R. § 4.104, diagnostic code 7005 in effect prior 
to January 12, 1998, a 100 percent evaluation was warranted 
during and for six months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc.  As the clinical evidence does not show that the veteran 
suffered an acute coronary occlusion or thrombosis with 
circulatory shock between June 7, 1996 and June 3, 2003, or 
since November 8, 2005, a 100 percent rating is not in order 
under the old code.

Looking at the evidence under the new rating criteria, which 
became effective June 12, 1998, reveals no evidence of either 
chronic congestive heart failure; a workload of 3 METs or 
less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Rather, the record shows 
an ejection fraction of at least 39 percent in November 2005, 
June 2007, and October 2007.  Further, in August 2007, the 
appellant showed the capacity to handle a workload of 8.6 
METs.  While lower ejection fractions were shown at other 
times during the appellate term, the appellant has already 
been assigned a 100 percent rating for those periods.

Accordingly, as the preponderance of the clinical evidence is 
against entitlement to an increased rating at any time during 
the appellate term, the benefit sought on appeal must be 
denied.


ORDER

Entitlement to an initial evaluation in excess of 60 percent 
for coronary artery disease, status post myocardial 
infarction, from June 7, 1996 to June 2, 2003, and from 
November 7, 2005 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


